 


110 HRES 711 IH: Expressing the sense of the House of Representatives concerning the United States-India nuclear cooperation agreement.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 711 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Berman (for himself, Ms. Ros-Lehtinen, and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Expressing the sense of the House of Representatives concerning the United States-India nuclear cooperation agreement. 
 
 
Whereas President George W. Bush and Indian Prime Minister Manmohan Singh issued a Joint Statement on July 18, 2005, declaring their intention to establish a global partnership between the two countries;  
Whereas in the Joint Statement the President announced his commitment to achieving the establishment of full civil nuclear energy cooperation between the United States and India;  
Whereas Congress passed the Henry J. Hyde United States-India Peaceful Atomic Energy Cooperation Act of 2006 (Public Law 109–401), also known as the Hyde Act, that, among other provisions, would allow the President to waive restrictions in the Atomic Energy Act of 1954 that otherwise would prohibit nuclear cooperation with India; 
Whereas the Hyde Act and the Atomic Energy Act of 1954 include several provisions that impose conditions on United States civil nuclear cooperation with India, including— 
(1)a requirement that civil nuclear cooperation with India be terminated if India tests a nuclear explosive device or violates its safeguards agreements;  
(2)a prohibition on exports to India of sensitive nuclear technology, including enrichment, reprocessing, and heavy water production technology, with exceptions for certain programs to develop a proliferation-resistant fuel cycle or a potential multinational facility in India participating in a program approved by the International Atomic Energy Agency (IAEA) to provide alternatives to national fuel cycle capabilities;  
(3)a requirement that India and the IAEA conclude a safeguards agreement that provides for safeguards on designated civil nuclear facilities in perpetuity in accordance with IAEA standards, principles and practices; and 
(4)a sense of the Congress that the United States should not seek to facilitate or encourage the continuation of nuclear exports to India by any other party if such exports are terminated under United States law; 
Whereas the Hyde Act requires that Congress affirmatively approve the United States-India nuclear cooperation agreement, also known as a 123 Agreement, for it to take effect;  
Whereas on July 27, 2007, the Governments of the United States and India concluded negotiations on a nuclear cooperation agreement; 
Whereas under the terms of the Hyde Act, Congress will not consider the nuclear cooperation agreement until India and the IAEA conclude a safeguards agreement for the facilities India has listed as for civil use and the Nuclear Suppliers Group (NSG) approves an exemption for India from its guidelines establishing full-scope international safeguards as a condition of supply;  
Whereas it is in the interest of the United States to ensure that the NSG does not approve an exemption for India that allows other countries to engage in civil nuclear commerce with India that is prohibited under United States law, thus putting United States firms at a competitive disadvantage;  
Whereas an unqualified exemption for India would create a strong incentive for India to negotiate nuclear cooperation agreements with other countries with less stringent conditions than those contained in the agreement negotiated between India and the United States, thereby undermining United States nonproliferation policy and United States commercial interests;  
Whereas to prevent United States nonproliferation policy and United States commercial interests from being undermined by supplier countries continuing to trade with recipient countries that have violated their agreements with the United States, the Hyde Act states it shall be the policy of the United States to [s]trengthen the NSG guidelines and decisions concerning consultation by members regarding violations of supplier and recipient understandings by instituting the practice of a timely and coordinated response by NSG members to all such violations, including termination of nuclear transfers to an involved recipient, that discourages individual NSG members from continuing cooperation with such recipient until such time as a consensus regarding a coordinated response has been achieved;  
Whereas it remains to be determined if the nuclear cooperation agreement is fully consistent with the Hyde Act; 
Whereas the Government of India has stated interpretations of the meaning and application of the several provisions in the nuclear cooperation agreement that appear to conflict with the intent of the Congress as reflected in the Hyde Act; and  
Whereas the Administration should clarify all conflicts of interpretation regarding the nuclear cooperation agreement prior to seeking an exemption for India in the NSG guidelines: Now, therefore, be it  
 
That it is the sense of the House of Representatives that the Administration— 
(1)should not propose any change to Nuclear Suppliers Group (NSG) guidelines relating to India until such time as the Administration has— 
(A)answered all outstanding questions raised by Congress regarding apparent inconsistencies between the nuclear cooperation agreement and the Henry J. Hyde United States-India Peaceful Atomic Energy Cooperation Act of 2006 (Public Law 109–401), also known as the Hyde Act; and 
(B)resolved with the Government of India all differences of interpretation of the provisions in the nuclear cooperation agreement; and 
(2)should not support a proposed exemption for India in the NSG guidelines that is not consistent with the Hyde Act and the Atomic Energy Act of 1954 and that does not incorporate the following provisions:  
(A)The immediate termination of all nuclear commerce by NSG member states if India detonates a nuclear explosive device or if the IAEA has determined that India has violated its international safeguards commitments. 
(B)A requirement that any safeguards agreement concluded between India and the IAEA provides for safeguards in perpetuity for all nuclear materials, equipment, and technology, and all facilities designated as civil, in accordance with IAEA standards, principles, and practices.  
(C)A prohibition on the transfer of enrichment and reprocessing technology and heavy water production technology by any NSG member state to India and a requirement that all bilateral nuclear cooperation agreements between NSG member states and India explicitly prohibit the replication of any dual-use technology or use of such technology in any unsafeguarded Indian facilities. 
(D)A stipulation that NSG supplier states may not grant India consent to reprocess nuclear fuel supplied by an NSG member state except in a facility that is under permanent and unconditional IAEA safeguards, and that any material produced in such a facility may not be transferred to any unsafeguarded facility. 
(E)A requirement that NSG member states should promptly consult regarding violations of commitments in any bilateral nuclear cooperation agreement between an NSG member state and India in order to secure a timely and coordinated response by NSG members to all such violations, including termination of nuclear transfers to India, that discourages individual NSG member states from continuing bilateral cooperation until such time as a consensus regarding a coordinated response has been achieved. 
 
